Order, Supreme Court, New York County, entered on March 13, 1973, which denied, in part, a motion to vacate the demand for a bill of particulars, unanimously affirmed, without costs and without disbursements. Order, Supreme Court, New York County, entered on March 13, 1973, denying the motion to *532vacate a demand for the post-office address and residence of the plaintiff, unanimously reversed, on the law and the fact's and in the exercise of discretion, without costs and without disbursements, and the motion to vacate is granted. In this matrimonial action, it is alleged by the plaintiff and unrefuted by the defendant that there has been a history of harassment, threats and criminal proceedings between the parties. In view of this background and absent a showing by the defendant of a compelling need, disclosure of the plaintiff’s address is unwarranted. Concur — Markewich, J. P., Nunez, Lane, Steuer and Capozzoli, JJ.